DETAILED ACTION
This action is in response to the terminal disclaimer filed on 12/22/2021. 
Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to calibrating a camera in an imaging system in which a projector having a non-telecentric lens and a camera having a telecentric lens positioned a distance away from the projector which is controlled by a processor according to a system architecture.

Prior art was found for the claims as follows:

-  Tian et al. (US 20160261851 A1)


- Brown et al.  (US 10029622 B2)
Brown discloses calibrating a camera in a vehicle having a pin-hole lens. 

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 8 and 14, calibrating a camera in an imaging system in which a projector having a non-telecentric lens and a camera having a telecentric lens positioned a distance away from the projector which is controlled by a processor according to a system architecture.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/JAE N NOH/
Primary Examiner, Art Unit 2481